THE STATE EX REL. COLLINS, APPELLANT, v. LEONARD, WARDEN, APPELLEE.

[Cite as State ex rel. Collins v. Leonard (1997), ___ Ohio St.3d ___.]

Criminal law — Failure to comply with R.C. 2945.06 may be remedied only in a

      direct appeal from a criminal conviction — Claimed violation of R.C.

      2945.06 is not the proper subject for habeas corpus relief.

      (No. 97-1351 — Submitted December 3, 1997 — Decided December 31,

1997.)

      APPEAL from the Court of Appeals for Allen County, No. 1-97-27.

      In 1977, a three-judge panel of the Auglaize County Court of Common

Pleas convicted appellant, Robert Collins, of aggravated murder and sentenced

him to prison “for the rest of his natural life * * *.” In 1997, Collins filed a

petition in the Court of Appeals for Allen County for a writ of habeas corpus to

compel appellee, Allen Correctional Institution Warden Michael A. Leonard, to

release him from prison. Collins claimed that the common pleas court lacked

jurisdiction to convict him of aggravated murder and sentence him to life in prison

because the court failed to comply with R.C. 2945.06’s requirement that the three-

judge panel examine the witnesses when an accused charged with an offense

punishable with death pleads guilty to aggravated murder. The court of appeals

dismissed the petition because Collins had an adequate remedy in the ordinary

course of the law to raise his allegations.

      This cause is now before the court upon an appeal as of right.

                               __________________

      Robert E. Collins, pro se.

      Betty D. Montgomery, Attorney General, and Donald Gary Keyser,

Assistant Attorney General, for appellee.

                               __________________
      Per Curiam. Collins asserts in his propositions of law that the court of

appeals erred in dismissing his habeas corpus petition because his trial court

lacked jurisdiction to convict and sentence him after it failed to comply with R.C.

2945.06. R.C. 2945.06 specifies certain requirements “[i]n any case in which a

defendant waives his right to trial by jury and elects to be tried by the court under

section 2945.05 of the Revised Code.”           R.C. 2945.05 and 2945.06 must

consequently be construed in pari materia. See, e.g., State ex rel. Larkins v. Baker

(1995), 73 Ohio St.3d 658, 659-660, 653 N.E.2d 701, 703.

      We hold that an alleged violation of R.C. 2945.06 is not a proper subject for

habeas corpus relief and may be remedied only in a direct appeal from a criminal

conviction. See, e.g., Jackson v. Rose (1997), 79 Ohio St.3d 51, 679 N.E.2d 684;

State v. Pless (1996), 74 Ohio St.3d 333, 658 N.E.2d 766, paragraph two of the

syllabus; see, also, State v. Post (1987), 32 Ohio St.3d 380, 393, 513 N.E.2d 754,

767, where we addressed a claimed violation of R.C. 2945.06 in a direct appeal

from a criminal conviction. In addition, we have never held that the failure to

comply with the R.C. 2945.06 witness-examination requirement is a jurisdictional

defect. Cf. Pless.

      Based on the foregoing, the court of appeals properly dismissed the petition.

Accordingly, we affirm the judgment of the court of appeals.

                                                                 Judgment affirmed.

      MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and

LUNDBERG STRATTON, JJ., concur.




                                         2